ICJ_109_UseOfForce_SCG_ITA_1999-06-02_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA LICEITE
DE L’EMPLOI DE LA FORCE

(YOUGOSLAVIE c. ITALIE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 2 JUIN 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. ITALY)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 2 JUNE 1999
Mode officiel de citation:

Licéité de l'emploi de la force (Yougoslavie c. Italie},
mesures conservatoires, ordonnance du 2 juin 1999,
CLS. Recueil 1999, p. 481

Official citation:

Legality of Use of Force (Yugoslavia v. Italy),
Provisional Measures, Order of 2 June 1999,
LC J. Reports 1999, p. 481

 

N° de vente:
ISSN 0074-4441 Sales number 73 1
ISBN 92-1-070799-0

 

 

 
2 JUIN 1999

ORDONNANCE

LICEITE DE L'EMPLOI DE LA FORCE
(YOUGOSLAVIE c. ITALIE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

LEGALITY OF USE OF FORCE
(YUGOSLAVIA v. ITALY)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

2 JUNE 1999

ORDER
481

INTERNATIONAL COURT OF JUSTICE

YEAR 1999

2 June 1999

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. ITALY)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER

Present: Vice-President WEERAMANTRY, Acting President; President
SCHWEBEL; Judges ODA, BEDJAOUI, GUILLAUME, RANJEVA,
HERCZEGH, SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN,
HIGGINS, PARRA-ARANGUREN, KOOLMANS,; Judges ad hoc GAJA,
KRECA; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Articles 41 and 48 of the Statute of the Court and to
Articles 73 and 74 of the Rules of Court,

Having regard to the Application by the Federal Republic of Yugo-
slavia (hereinafter “Yugoslavia”) filed in the Registry of the Court on
29 April 1999, instituting proceedings against the Italian Republic (here-
inafter “Italy”) “for violation of the obligation not to use force”,
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 482

Makes the following Order:

1. Whereas in that Application Yugoslavia defines the subject of the
dispute as follows:

“The subject-matter of the dispute are acts of the Italian Republic
by which it has violated its international obligation banning the use
of force against another State, the obligation not to intervene in the
internal affairs of another State, the obligation not to violate the
sovereignty of another State, the obligation to protect the civilian
population and civilian objects in wartime, the obligation to protect
the environment, the obligation relating to free navigation on inter-
national rivers, the obligation regarding fundamental human rights
and freedoms, the obligation not to use prohibited weapons, the
obligation not to deliberately inflict conditions of life calculated to
cause the physical destruction of a national group”;

2. Whereas in the said Application Yugoslavia refers, as a basis for the
jurisdiction of the Court, to Article IX of the Convention on the Prevention
and Punishment of the Crime of Genocide, adopted by the General Assem-
bly of the United Nations on 9 December 1948 (hereinafter the “Genocide
Convention”), and to Article 38, paragraph 5, of the Rules of Court;

3. Whereas in its Application Yugoslavia states that the claims sub-
mitted by it to the Court are based upon the following facts:

“The Government of the Italian Republic, together with the Gov-
ernments of other Member States of NATO, took part in the acts of
use of force against the Federal Republic of Yugoslavia by taking
part in bombing targets in the Federal Republic of Yugoslavia. In
bombing the Federal Republic of Yugoslavia military and civilian
targets were attacked. Great number of people were killed, including
a great many civilians. Residential houses came under attack. Numer-
ous dwellings were destroyed. Enormous damage was caused to
schools, hospitals, radio and television stations, cultural and health
institutions and to places of worship. A large number of bridges,
roads and railway lines were destroyed. Attacks on oil refineries and
chemical plants have had serious environmental effects on cities,
towns and villages in the Federal Republic of Yugoslavia. The use of
weapons containing depleted uranium is having far-reaching conse-
quences for human life. The above-mentioned acts are deliberately
creating conditions calculated at the physical destruction of an eth-
nic group, in whole or in part. The Government of the Italian Repub-
lic is taking part in the training, arming, financing, equipping and
supplying the so-called ‘Kosovo Liberation Army’”;
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 483

and whereas it further states that the said claims are based on the follow-
ing legal grounds:

“The above acts of the Italian Republic represent a gross violation
of the obligation not to use force against another State. By finan-
cing, arming, training and equipping the so-called ‘Kosovo Libera-
tion Army’, support is given to terrorist groups and the secessionist
movement in the territory of the Federal Republic of Yugoslavia in
breach of the obligation not to intervene in the internal affairs of
another State. In addition, the provisions of the Geneva Convention
of 1949 and of the Additional Protocol No. 1 of 1977 on the protec-
tion of civilians and civilian objects in time of war have been vio-
lated. The obligation to protect the environment has also been
breached. The destruction of bridges on the Danube is in contraven-
tion of the provisions of Article 1 of the 1948 Convention on free
navigation on the Danube. The provisions of the International Cov-
enant on Civil and Political Rights and of the International Cov-
enant on Economic, Social and Cultural Rights of 1966 have also
been breached. Furthermore, the obligation contained in the Con-
vention on the Prevention and Punishment of the Crime of Genocide
not to impose deliberately on a national group conditions of life cal-
culated to bring about the physical destruction of the group has been
breached. Furthermore, the activities in which the Italian Republic is
taking part are contrary to Article 53, paragraph 1, of the Charter of
the United Nations”;

4, Whereas the claims of Yugoslavia are formulated as follows in the
Application:

“The Government of the Federal Republic of Yugoslavia requests
the International Court of Justice to adjudge and declare:

— by taking part in the bombing of the territory of the Federal
Republic of Yugoslavia, the Italian Republic has acted against
the Federal Republic of Yugoslavia in breach of its obligation
not to use force against another State;

— by taking part in the training, arming, financing, equipping and
supplying terrorist groups, i.e. the so-called ‘Kosovo Liberation
Army’, the Italian Republic has acted against the Federal Repub-
lic of Yugoslavia in breach of its obligation not to intervene in
the affairs of another State;

— by taking part in attacks on civilian targets, the Italian Republic
has acted against the Federal Republic of Yugoslavia in breach
of its obligation to spare the civilian population, civilians and
civilian objects;
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 484

by taking part in destroying or damaging monasteries, monu-
ments of culture, the Italian Republic has acted against the Fed-
eral Republic of Yugoslavia in breach of its obligation not to
commit any act of hostility directed against historical monu-
ments, works of art or places of worship which constitute cul-
tural or spiritual heritage of people;

by taking part in the use of cluster bombs, the Italian Republic
has acted against the Federal Republic of Yugoslavia in breach
of its obligation not to use prohibited weapons, i.e. weapons cal-
culated to cause unnecessary suffering;

by taking part in the bombing of oil refineries and chemical
plants, the Italian Republic has acted against the Federal Repub-
lic of Yugoslavia in breach of its obligation not to cause consid-
erable environmental damage;

by taking part in the use of weapons containing depleted
uranium, the Italian Republic has acted against the Federal
Republic of Yugoslavia in breach of its obligation not to use
prohibited weapons and not to cause far-reaching health and
environmental damage;

by taking part in killing civilians, destroying enterprises, commu-
nications, health and cultural institutions, the Italian Republic
has acted against the Federal Republic of Yugoslavia in breach
of its obligation to respect the right to life, the right to work, the
right to information, the right to health care as well as other
basic human rights;

by taking part in destroying bridges on international rivers, the
Italian Republic has acted against the Federal Republic of Yugo-
slavia in breach of its obligation to respect freedom of naviga-
tion on international rivers;

by taking part in activities listed above, and in particular by
causing enormous environmental damage and by using depleted
uranium, the Italian Republic has acted against the Federal
Republic of Yugoslavia in breach of its obligation not to delib-
erately inflict on a national group conditions of life calculated to
bring about its physical destruction, in whole or in part;

the Italian Republic is responsible for the violation of the above
international obligations;

the Italian Republic is obliged to stop immediately the violation
of the above obligations vis-a-vis the Federal Republic of Yugo-
slavia;

the Italian Republic is obliged to provide compensation for the

7
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 485

damage done to the Federal Republic of Yugoslavia and to its
citizens and juridical persons” ;

and whereas, at the end of its Application, Yugoslavia reserves the right
to amend and supplement it;

5. Whereas on 29 April 1999, immediately after filing its Application,
Yugoslavia also submitted a request for the indication of provisional
measures pursuant to Article 73 of the Rules of Court; and whereas that
request was accompanied by a volume of photographic annexes pro-
duced as “evidence”;

6. Whereas, in support of its request for the indication of provisional
measures, Yugoslavia contends inter alia that, since the onset of the
bombing of its territory, and as a result thereof, about 1,000 civilians,
including 19 children, have been killed and more than 4,500 have
sustained serious injuries; that the lives of three million children are
endangered; that hundreds of thousands of citizens have been exposed
to poisonous gases; that about one million citizens are short of water
supply; that about 500,000 workers have become jobless; that two million
citizens have no means of livelihood and are unable to ensure minimum
means of sustenance; and that the road and railway network has suffered
extensive destruction; whereas, in its request for the indication of provi-
sional measures, Yugoslavia also lists the targets alleged to have come
under attack in the air strikes and describes in detail the damage alleged
to have been inflicted upon them (bridges, railway lines and stations,
roads and means of transport, airports, industry and trade, refineries and
warehouses storing liquid raw materials and chemicals, agriculture, hos-
pitals and health care centres, schools, public buildings and housing
facilities, infrastructure, telecommunications, cultural-historical monu-
ments and religious shrines); and whereas Yugoslavia concludes from
this that:

“The acts described above caused death, physical and mental
harm to the population of the Federal Republic of Yugoslavia; huge
devastation; heavy pollution of the environment, so that the Yugo-
slav population is deliberately imposed conditions of life calculated
to bring about physical destruction of the group, in whole or in
part”;

7. Whereas, at the end of its request for the indication of provisional
measures, Yugoslavia states that

“If the proposed measure were not to be adopted, there will be
new losses of human life, further physical and mental harm inflicted
on the population of the FR of Yugoslavia, further destruction of
civilian targets, heavy environmental pollution and further physical
destruction of the people of Yugoslavia”:
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 486

and whereas, while reserving the right to amend and supplement its
request, Yugoslavia requests the Court to indicate the following measure:

“The Italian Republic shall cease immediately its acts of use of
force and shall refrain from any act of threat or use of force against
the Federal Republic of Yugoslavia”;

8. Whereas the request for the indication of provisional measures was
accompanied by a letter from the Agent of Yugoslavia, addressed to the
President and Members of the Court, which read as follows:

“T have the honour to bring to the attention of the Court the latest
bombing of the central area of the town of Surdulica on 27 April
1999 at noon resulting in losses of lives of civilians, most of whom
were children and women, and to remind of killings of peoples in
Kursumlija, Aleksinac and Cuprija, as well as bombing of a refugee
convoy and the Radio and Television of Serbia, just to mention
some of the well-known atrocities. Therefore, I would like to caution
the Court that there is a highest probability of further civilian and
military casualties.

Considering the power conferred upon the Court by Article 75,
paragraph 1, of the Rules of Court and having in mind the greatest
urgency caused by the circumstances described in the Requests for
provisional measure of protection I kindly ask the Court to decide
on the submitted Requests proprio motu or to fix a date for a hearing
at earliest possible time”;

9. Whereas on 29 April 1999, the day on which the Application and
the request for the indication of provisional measures were filed in the
Registry, the Registrar sent to the Italian Government signed copies of
the Application and of the request, in accordance with Article 38, para-
graph 4, and Article 73, paragraph 2, of the Rules of Court; and whereas
he also sent to that Government copies of the documents accompanying
the Application and the request for the indication of provisional meas-
ures;

10. Whereas on 29 April 1999 the Registrar informed the Parties that
the Court had decided, pursuant to Article 74, paragraph 3, of the Rules
of Court, to hold hearings on 10 and 11 May 1999, where they would be
able to present their observations on the request for the indication of pro-
visional measures;

11. Whereas, pending the notification under Article 40, paragraph 3,
of the Statute and Article 42 of the Rules of Court, by transmittal of the
printed bilingual text of the Application to the Members of the United
Nations and other States entitled to appear before the Court, the Regis-
trar on 29 April 1999 informed those States of the filing of the Applica-
tion and of its subject-matter, and of the filing of the request for the
indication of provisional measures;

12. Whereas, since the Court includes upon the bench no judge of

9
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 487

Yugoslav nationality, the Yugoslav Government has availed itself of the
provisions of Article 31 of the Statute of the Court to choose Mr.
Milenko Kreéa to sit as judge ad hoc in the case; and whereas no objec-
tion to that choice was raised within the time-limit fixed for the purpose
pursuant to Article 35, paragraph 3, of the Rules of Court; whereas,
since the Court includes upon the bench no judge of Italian nationality,
the Italian Government has availed itself of the provisions of Article 31
of the Statute of the Court to choose Mr. Giorgio Gaja to sit as judge ad
hoc in the case; whereas, within the time-limit fixed for the purpose pur-
suant to Article 35, paragraph 3, of the Rules of Court, Yugoslavia,
referring to Article 31, paragraph 5, of the Statute, objected to that
choice; and whereas the Court, after due deliberation, found that the
nomination of a judge ad hoc by Italy was justified in the present phase of
the case;

13. Whereas, at the public hearings held between 10 and 12 May 1999,
oral observations on the request for the indication of provisional meas-
ures were presented by the following:

On behalf of Yugoslavia:

Mr. Rodoljub Etinski, Agent,
Mr. Ian Brownlie,
Mr. Paul J. I. M. de Waart,
Mr. Eric Suy,
Mr. Miodrag Mitic,
Mr. Olivier Corten;

On behalf of Italy:

Mr. Umberto Leanza, Agent,
Mr. Luigi Daniele;

14. Whereas, in this phase of the proceedings, the Parties presented the
following submissions:

On behalf of Yugoslavia:
“TT]he Court [is asked] to indicate the following provisional meas-
ure:

(T]he Italian Republic . . . shall cease immediately the acts of use
of force and shall refrain from any act of threat or use of force
against the Federal Republic of Yugoslavia”:

On behalf of Italy:

“May it please the Court:

1. to order that the case be removed from the General List pursuant
to Article 38, paragraph 5, of the Rules of Court;

2. in the alternative, to refuse the request for the indication of pro-
visional measures filed by the Federal Republic of Yugoslavia on
29 April 1999;

10
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 488

3. in any event, to refrain from indicating in respect of the Italian
Republic the provisional measures specified in the Yugoslav
request, or any other provisional measure.”

x * #

15. Whereas the Court is deeply concerned with the human tragedy,
the loss of life, and the enormous suffering in Kosovo which form the
background of the present dispute, and with the continuing loss of life
and human suffering in all parts of Yugoslavia;

16. Whereas the Court is profoundly concerned with the use of force
in Yugoslavia; whereas under the present circumstances such use raises
very serious issues of international law;

17. Whereas the Court is mindful of the purposes and principles of the
United Nations Charter and of its own responsibilities in the mainte-
nance of peace and security under the Charter and the Statute of the
Court;

18. Whereas the Court deems it necessary to emphasize that all parties
appearing before it must act in conformity with their obligations under
the United Nations Charter and other rules of international law, includ-
ing humanitarian law;

* * *

19. Whereas the Court, under its Statute, does not automatically have
jurisdiction over legal disputes between States parties to that Statute or
between other States to whom access to the Court has been granted;
whereas the Court has repeatedly stated “that one of the fundamental
principles of its Statute is that it cannot decide a dispute between States
without the consent of those States to its jurisdiction” (East Timor ( Por-
tugal v. Australia), Judgment, 1. C.J. Reports 1995, p. 101, para. 26); and
whereas the Court can therefore exercise jurisdiction only between States
parties to a dispute who not only have access to the Court but also have
accepted the jurisdiction of the Court, either in general form or for the
individual dispute concerned:

20. Whereas on a request for provisional measures the Court need not,
before deciding whether or not to indicate them, finally satisfy itself that
it has jurisdiction on the merits of the case, yet it ought not to indicate
such measures unless the provisions invoked by the applicant appear,
prima facie, to afford a basis on which the jurisdiction of the Court might
be established;

* *
21. Whereas in its Application Yugoslavia claims in the first place to

11
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 489

found the jurisdiction of the Court on Article IX of the Genocide Con-
vention, which provides:

“Disputes between the Contracting Parties relating to the interpre-
tation, application or fulfilment of the present Convention, including
those relating to the responsibility of a State for genocide or for any
of the other acts enumerated in article III, shall be submitted to the
International Court of Justice at the request of any of the parties to
the dispute”;

and whereas in its Application Yugoslavia states that the subject of the
dispute concerns inter alia “acts of the Italian Republic by which it has
violated its international obligation . . . not to deliberately inflict condi-
tions of life calculated to cause the physical destruction of a national
group”; whereas, in describing the facts on which the Application is
based, Yugoslavia states: “The above-mentioned acts are deliberately
creating conditions calculated at the physical destruction of an ethnic
group, in whole or in part”; whereas, in its statement of the legal grounds
on which the Application is based, Yugoslavia contends that “the obliga-
tion . .. not to impose deliberately on a national group conditions of life
calculated to bring about the physical destruction of the group has been
breached”; and whereas one of the claims on the merits set out in the
Application is formulated as follows:

“by taking part in activities listed above, and in particular by
causing enormous environmental damage and by using depleted
uranium, the Republic of Italy has acted against the Federal Republic
of Yugoslavia in breach of its obligation not to deliberately inflict on
a national group conditions of life calculated to bring about its
physical destruction, in whole or in part”:

22. Whereas Yugoslavia contends moreover that the sustained and
intensive bombing of the whole of its territory, including the most heavily
populated areas, constitutes “a serious violation of Article II of the
Genocide Convention”; whereas it argues that “the pollution of soil, air
and water, destroying the economy of the country, contaminating the
environment with depleted uranium, inflicts conditions of life on the
Yugoslav nation calculated to bring about its physical destruction”;
whereas it asserts that it is the Yugoslav nation as a whole and as such
that is targeted; and whereas it stresses that the use of certain weapons
whose long-term hazards to health and the environment are already
known, and the destruction of the largest part of the country’s power
supply system, with catastrophic consequences of which the Respondent
must be aware, “impl[y] the intent to destroy, in whole or in part, the
Yugoslav national group as such;

23. Whereas for its part Italy contends that Article [X of the Genocide
Convention “does not constitute — even prima facie — a basis of juris-

12
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 490

diction such that the Court can consider the merits” of the case; whereas
it observes in this connection that “the allegations made by the Federal
Republic of Yugoslavia against Italy concern, in particular, a violation of
international obligations obviously not caught — even indirectly — by
the Genocide Convention”; and whereas, with regard to the tenth claim
formulated in the Yugoslav Application (see paragraph 4 above), that is
to say, the only claim in which the applicant State “appears to invoke the
violation of obligations under the Convention”, Italy considers that
“[mJanifestly, both the subjective element and the objective element of the
crime of genocide are lacking”; whereas it states, inter alia, with regard
to the objective element, that the “action taken by the NATO Member
States is directed at the territory of the Federal Republic of Yugoslavia
and not at its people” and that “the concept of ‘genocide’ does not cover
action relating to the whole of the population of a State”; whereas it con-
tends, with regard to the subjective element, that there is “absence of the
psychological component of the crime [of genocide] — the deliberate and
intentional desire to achieve its inherent objective, namely the destruction
of all or part of a national, ethnic, racial or religious group as such”;

24, Whereas it is not disputed that both Yugoslavia and Italy are
parties to the Genocide Convention without reservation; and whereas
Article IX of the Convention accordingly appears to constitute a basis on
which the jurisdiction of the Court might be founded to the extent that
the subject-matter of the dispute relates to “the interpretation, applica-
tion or fulfilment” of the Convention, including disputes “relating to the
responsibility of a State for genocide or for any of the other acts enumer-
ated in article III” of the said Convention;

25. Whereas, in order to determine, even prima facie, whether a dis-
pute within the meaning of Article IX of the Genocide Convention exists,
the Court cannot limit itself to noting that one of the Parties maintains
that the Convention applies, while the other denies it; and whereas in the
present case the Court must ascertain whether the breaches of the Con-
vention alleged by Yugoslavia are capable of falling within the provisions
of that instrument and whether, as a consequence, the dispute is one
which the Court has jurisdiction ratione materiae to entertain pursuant
to Article IX (cf. Oil Platforms (Islamic Republic of Iran v. United States
of America), Preliminary Objection, Judgment, I. C.J. Reports 1996 (11),
p. 810, para. 16);

26. Whereas the definition of genocide set out in Article IT of the
Genocide Convention reads as follows:

“In the present Convention, genocide means any of the following
acts committed with intent to destroy, in whole or in part, a national,
ethnical, racial or religious group, as such:

(a) Killing members of the group;

13
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 491

(b) Causing serious bodily or mental harm to members of the
group;

(c) Deliberately inflicting on the group conditions of life calculated
to bring about its physical destruction in whole or in part;

(d) Imposing measures intended to prevent births within the group;

(e) Forcibly transferring children of the group to another group”;

27. Whereas it appears to the Court, from this definition, “that [the]
essential characteristic [of genocide] is the intended destruction of ‘a
national, ethnical, racial or religious group’” (Application of the Conven-
tion on the Prevention and Punishment of the Crime of Genocide, Provi-
sional Measures, Order of 13 September 1993, LC J. Reports 1993,
p. 345, para. 42); whereas the threat or use of force against a State can-
not in itself constitute an act of genocide within the meaning of Article I]
of the Genocide Convention; and whereas, in the opinion of the Court, it
does not appear at the present stage of the proceedings that the bombings
which form the subject of the Yugoslav Application “indeed entail the
element of intent, towards a group as such, required by the provision
quoted above” (Legality of the Threat or Use of Nuclear Weapons, Advi-
sory Opinion, 1 C.J. Reports 1996 (I), p. 240, para. 26);

28. Whereas the Court is therefore not in a position to find, at this
stage of the proceedings, that the acts imputed by Yugoslavia to the
Respondent are capable of coming within the provisions of the Genocide
Convention; and whereas Article IX of the Convention, invoked by
Yugoslavia, cannot accordingly constitute a basis on which the jurisdic-
tion of the Court could prima facie be founded in this case;

* *

29. Whereas in its Application Yugoslavia claims, in the second place,
to found the jurisdiction of the Court on Article 38, paragraph 5, of the
Rules of Court, which reads as follows:

“5. When the applicant State proposes to found the jurisdiction of
the Court upon a consent thereto yet to be given or manifested by
the State against which such application is made, the application
shall be transmitted to that State. It shall not however be entered in
the General List, nor any action be taken in the proceedings, unless
and until the State against which such application is made consents
to the Court’s jurisdiction for the purposes of the case”:

30. Whereas Italy contends that the reference made by Yugoslavia to
Article 38, paragraph 5, of the Rules of Court shows that the Applicant
was “aware, when it submitted its Application, that there was no existing
title” between the Federal Republic of Yugoslavia and Italy conferring
jurisdiction on the Court; and it points out that the Italian Government
“has no intention of consenting to the Court’s jurisdiction to consider the
merits”:

14
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 492

31. Whereas it is quite clear that, in the absence of consent by Italy,
given pursuant to Article 38, paragraph 5, of the Rules, the Court cannot
exercise jurisdiction in the present case, even prima facie;

32. Whereas it follows from what has been said above that the Court
lacks prima facie jurisdiction to entertain Yugoslavia’s Application; and
whereas the Court cannot therefore indicate any provisional measure
whatsoever in order to protect the rights invoked therein;

33. Whereas, however, the findings reached by the Court in the present
proceedings in no way prejudge the question of the jurisdiction of the
Court to deal with the merits of the case under Article [X of the Geno-
cide Convention, or any questions relating to the admissibility of the
Application, or relating to the merits themselves; and whereas they leave
unaffected the right of the Governments of Yugoslavia and Italy to sub-
mit arguments in respect of those questions;

34. Whereas in consequence the Court cannot, at this stage of the pro-
ceedings, accede to Italy’s request that the case be removed from the List;

35. Whereas there is a fundamental distinction between the question
of the acceptance by a State of the Court’s jurisdiction and the compat-
ibility of particular acts with international law; the former requires con-
sent; the latter question can only be reached when the Court deals with
the merits after having established its jurisdiction and having heard full
legal arguments by both parties;

36. Whereas, whether or not States accept the jurisdiction of the
Court, they remain in any event responsible for acts attributable to them
that violate international law, including humanitarian law; whereas any
disputes relating to the legality of such acts are required to be resolved
by peaceful means, the choice of which, pursuant to Article 33 of the
Charter, is left to the parties;

37. Whereas in this context the parties should take care not to aggra-
vate or extend the dispute;

38. Whereas, when such a dispute gives rise to a threat to the peace,
breach of the peace or act of aggression, the Security Council has special
responsibilities under Chapter VII of the Charter;
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 493

39. For these reasons,
THE Court,
(1) By thirteen votes to three,

Rejects the request for the indication of provisional measures submit-
ted by the Federal Republic of Yugoslavia on 29 April 1999;

IN FAVOUR: Vice-President Weeramantry, Acting President: President
Schwebel; Judges Oda, Bedjaoui, Guillaume, Ranjeva, Herczegh, Fleisch-
hauer, Koroma, Higgins, Parra-Aranguren, Kooijmans; Judge ad hoc
Gaja;

AGAINST: Judges Shi, Vereshchetin; Judge ad hoc Kreéa ;

(2) By fifteen votes to one,

Reserves the subsequent procedure for further decision.

IN FAVOUR: Vice-President Weeramantry, Acting President; President
Schwebel; Judges Bedjaoui, Guillaume, Ranjeva, Herczegh, Shi, Fleisch-
hauer, Koroma, Vereshchetin, Higgins, Parra-Aranguren, Kooijmans;
Judges ad hoc Gaja, Kre¢a;

AGAINST: Judge Oda.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this second day of June, one thousand nine
hundred and ninety-nine, in three copies, one of which will be placed in
the archives of the Court and the others transmitted to the Government
of the Federal Republic of Yugoslavia and the Government of the Italian
Republic, respectively.

(Signed) Christopher G. WEERAMANTRY,
Vice-President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.

Vice-President WEERAMANTRY, Acting President, Judges SH1, KOROMA
and VERESHCHETIN, and Judge ad hoc GaJA append declarations to the
Order of the Court.

Judges OpA and PARRA-ARANGUREN append separate opinions to the
Order of the Court.

16
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 494

Judge ad hoc KRECA appends a dissenting opinion to the Order of the
Court.

(Initialled) C.G.W.
(Initialled) E.V.O.

17
